     Case 3:17-cv-02038-RAM Document 88 Filed 01/22/21 Page 1 of 12



                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO



 LUIS D. SAMBOLIN ROBLES,

       Plaintiff

           v.                         CIVIL NO. 17-2038(RAM)

 ADMINISTRACIÓN DE CORRECIÓN.

       Defendant.



                          OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

     Pending before the Court is the Commonwealth of Puerto Rico’s

Motion to Dismiss Habeas Corpus Petition Pursuant to Fed. R. Civ.

P. 12(B)(6) (“Motion to Dismiss”). (Docket No. 77). The motion was

filed on behalf of the Puerto Rico Corrections Administration

(“Corrections Administration”). Id. Plaintiff Luis D. Sambolín-

Robles (“Plaintiff” or “Mr. Sambolín”) filed a response and the

Commonwealth replied. (Docket Nos. 77 and 83). The Court GRANTS

the Motion to Dismiss for the following reasons.

            I. FACTUAL AND PROCEDURAL BACKGROUND

     On November 22, 2010, Plaintiff Luis D. Sambolín-Robles pled

guilty to robbery pursuant to Article 198 of the Puerto Rico

Criminal Penal Code, P.R. Laws. Ann. Tit 33, § 4826, as well as

violations of Article 5.04 of the Puerto Rico Weapons Act and
       Case 3:17-cv-02038-RAM Document 88 Filed 01/22/21 Page 2 of 12
Civil No. 17-2038 (RAM)                                                      2


Article 5.05 of the Bladed Weapons Act. (Docket No. 2 at 4; 57-1

at 4). 1 He was sentenced to nineteen (19) years in prison and is

scheduled to be released on February 14, 2029. Id.

      On March 18, 2014, Mr. Sambolín filed a motion in the Court

of First Instance, Utuado Part, requesting that the trial court

vacate, set aside or correct his judgment pursuant to Rule 192.1

of the Puerto Rico Rules of Criminal Procedure. (Docket Nos. 57-1

at 7; 57-3 at 8-11). The motion was denied. (Docket No. 57-1 at

7). He subsequently filed three additional motions before the Court

of First Instance that were denied as well. (Docket Nos. 57-1 at

6; 57-2 at 32-42; 57-3 at 1-6).

      Plaintiff appealed to the Puerto Rico Court of Appeals (“Court

of Appeals”) but his appeal was dismissed as untimely. (Docket No.

57-1 at 6). He then submitted two additional motions before the

Court of Appeals alleging that his attorney had not advised him

about the term to appeal and that the Court of First Instance Judge

assigned to his case had threatened him. (Docket Nos. 57-1 at 6;

57-2 at 13-21). His appeals were allegedly never reviewed on the

merits. (Docket No. 57-1 at 6).

      Lastly, Mr. Sambolín filed a Certiorari before the Puerto

Rico Supreme Court claiming he was sentenced “under Art. 5.05 [sic]



1 Most of the background information has been taken from the Complaint itself.

(Docket No. 2; certified English translation at 57-1). Subsequent references to
the Complaint and documents filed alongside the same will only cite the
certified English translations at Docket No. 57.
       Case 3:17-cv-02038-RAM Document 88 Filed 01/22/21 Page 3 of 12
Civil No. 17-2038 (RAM)                                                  3


of the firearms act without having any evidence, the Judge’s

threats and all other violations of rights” and he also filed a

Habeas Corpus motion. (Docket Nos. 57-1 at 6; 57-3 at 21-25). Both

motions were denied. (Docket No. 57-1 at 6).

       On August 3, 2017, Plaintiff filed a pro se Complaint pursuant

to 28 U.S.C. § 2254 (“Habeas Corpus”) against the Corrections

Administration. (Docket No. 57-1). He avers therein that he has

“always    declared   [his]   innocence    of   the   Art   5.04   firearms

charge[,]” and that he “was forced to enter a guilty plea.” Id. at

6. He also alleges that the Judge who oversaw his trial “threatened

[him] in front of the second Jury Panel, that if [he] proceeded to

jury trial she would sentence [him] to over 30 years for each of

the offenses charged, when none of the offenses charged carried 30

years under the Penal Code.” Id. at 4. Lastly, he also alleges

that she denied him a change of counsel. Id.

       The prior presiding Judge in the present case appointed

counsel for Plaintiff under the Criminal Justice Act of 1964 on

August 7, 2018. (Docket Nos. 23 and 24). Plaintiff’s attorney

entered his appearance on August 20, 2018. (Docket No. 29). The

case was transferred to the undersigned’s docket on June 13, 2019.

(Docket No. 44). Procuring certified English translations of State

court records took almost three months and several extensions since

the case was assigned to the undersigned. (Docket Nos. 45, 48 and

54).
       Case 3:17-cv-02038-RAM Document 88 Filed 01/22/21 Page 4 of 12
Civil No. 17-2038 (RAM)                                                              4


      On August 10, 2020, Plaintiff filed a Response to Motion to

Dismiss Habeas Petition as Untimely Filed (“Response”) followed by

the Commonwealth of Puerto Rico’s Reply to Response in Opposition

to Motion to Dismiss Habeas Corpus at Docket No. 77 (“Reply”) on

August 14, 2020. (Docket Nos. 80 and 83, respectively).

                                II.    LEGAL STANDARD

      The Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”)    establishes        the   statute   of    limitations      for    federal

habeas corpus proceedings brought under 28 U.S.C. § 2254. See

Candelaria-Melendez        v.    Rivera-Percy,       2020    WL   1547066,     at   *2

(D.P.R. 2020) (quoting Antiterrorism and Effective Death Penalty

Act   of   1996,   Pub.    L.    104-132,    110     Stat.   1214     (1996)).      The

timeliness requirements which affect § 2254 petitions challenging

state convictions and sentences are found in § 2244(d)(1). See 28

U.S.C. § 2244(d)(1). Sub-section “A” states that these petitions

are subject to a one-year statute of limitations which begins to

run from the date on which the judgment becomes final. Id. §

2244(d)(1)(A). With respect to state criminal appellate review

procedures,    “Rule      194   of    the   Puerto    Rico    Rules    of    Criminal

Procedure states […] that an appeal may be filed in the [Court of

First Instance] or in the Court of Appeals, within thirty days

following the date judgment was entered.” Candelaria-Melendez,

2020 WL 1547066, at *2 n.2 (citing 34 L.P.R.A. Ap. II R. 194).

Only after these thirty days have elapsed is a judgment considered
       Case 3:17-cv-02038-RAM Document 88 Filed 01/22/21 Page 5 of 12
Civil No. 17-2038 (RAM)                                                  5


“final” for statute of limitations purposes. See Pérez-Pagán v.

Mercado-Quiñones, 179 F. Supp. 3d 174, 177 (D.P.R. 2016) (holding

that   the   “the   starting    date    for   the   statute-of-limitations

calculation” is after the Rule 194 30-day term).

                               III.    DISCUSSION

       The Corrections Administration’s Motion to Dismiss posits

that Mr. Sambolín’s § 2254 petition is time-barred. (Docket No.

77). After a review of the record, the Court agrees with the

Corrections Administration. Plaintiff did not aver or proffer any

evidence that he appealed the Court of First Instance’s decision

within the thirty days provided by Rule 194 of the Puerto Rico

Rules of Civil Procedure. The District of Puerto Rico has explained

that “[a] conviction is not final as long as the defendant can

appeal either the conviction or the sentence imposed upon him.”

Garcia-Parra v. Departamento de Justicia, 2015 WL 1186394, at *1

(D.P.R. 2015), report and recommendation adopted sub nom. Garcia-

Parra v. Administracion de Correccion, 2015 WL 1186418, at *4

(D.P.R. 2015) (quotation omitted). Mr. Sambolín’s November 22,

2010 sentence therefore became final on December 22, 2010. Thus,

Plaintiff had until December 22, 2011 to file a habeas petition in

accordance with 28 U.S.C. § 2244(d)(1)(A). (Docket No. 77 at 4-

5).

       Instead, by Plaintiff’s own admission, he filed his first

motion requesting the trial court vacate, set aside or correct his
       Case 3:17-cv-02038-RAM Document 88 Filed 01/22/21 Page 6 of 12
Civil No. 17-2038 (RAM)                                                           6


judgment pursuant to Rule 192.1 of the Puerto Rico Rules of

Criminal Procedure on March 18, 2014, more than two years after

the   AEDPA   deadline.    (Docket     Nos.    57-1   at   7;   57-3   at    8-11).

Moreover,     said    motion   and    all    additional    motions     for   post-

conviction relief filed before the Court of First Instance, Court

of Appeals and the Puerto Rico Supreme Court were denied. (Docket

No. 57-1 at 6-7).

      This means that the state post-conviction filings did not

toll the filing period to initiate the present federal action in

2017. “This one-year statute of limitations is tolled while a

properly-filed       application     for    state   post-conviction     or   other

collateral review is pending.” Garcia-Parra, 2015 WL 1186394, at

*1 (quoting 28 U.S.C. § 2244(d)(2)). Here, by the time Mr. Sambolín

commenced the present action, the one-year period provided by AEDPA

had expired. See e.g., Santiago-Cosme v. Maldonado-Ruiz, 2017 WL

4142595, at *5 (dismissing with prejudice plaintiff’s § 2254 claim

because the statute of limitations had expired more than seven

years before plaintiff filed his federal habeas corpus petition);

Palacios v. Stephens, 723 F.3d 600, 604 (5th Cir. 2013)(finding

that because the plaintiff’s state habeas petition was not filed

within a year after the judgment became final under the AEDPA, it

did not toll the limitations clock).

      In appropriate cases, AEDPA’s one-year statute of limitations

may be subject to equitable tolling. See Holland v. Florida, 560
     Case 3:17-cv-02038-RAM Document 88 Filed 01/22/21 Page 7 of 12
Civil No. 17-2038 (RAM)                                               7


U.S. 631, 645 (2010). A habeas petitioner is entitled to equitable

tolling if he shows: (1) “that he has been pursuing his rights

diligently,” and (2) “that some extraordinary circumstance stood

in his way and prevented timely filing.” McQuiggin v. Perkins, 569

U.S. 383, 391 (2013) (quoting Holland, 560 U.S. at 649). Even so,

equitable tolling is considered “strong medicine, not profligately

to be dispensed.” Candelaria-Melendez, 2020 WL 1547066, at * 3

(quoting Delaney v. Matesanz, 264 F.3d 7, 15 (1st Cir. 2001))

(emphasis added).

     As mentioned above, Plaintiff filed his Rule 192.1 motion on

March 18, 2014, over two years after the AEDPA deadline and three

years after his sentence became final. (Docket No. 57-3 at 8-11).

Thus, there is no doubt that Plaintiff’s habeas petition is time-

barred and that he is not entitled to equitable tolling. In

Candelaria-Melendez v. Rivera-Percy, a case where the plaintiff

was also found guilty of violating the Puerto Rico Weapons Act,

among other offenses, the District of Puerto Rico determined that

the record before the court did not suggest that the § 2245

petitioner “was justified in waiting” four years “before pursuing

the claims now pending in this court.” Candelaria-Melendez, 2020

WL 1547066, at *3. The Court further held that “[t]here is no

indication that any state action impeded his ability to file a

timely federal habeas petition. And he has offered no excuse, let
      Case 3:17-cv-02038-RAM Document 88 Filed 01/22/21 Page 8 of 12
Civil No. 17-2038 (RAM)                                                       8


alone a reasonable or legally significant one, for the tardiness.”

Id. The Court reaches a similar conclusion here.

     In   his    Response,    Plaintiff   failed    to    answer   Defendant’s

allegation      that   the   habeas   petition     is    time-barred   due   to

Plaintiff’s failure to file his petition within AEDPA’s one-year

statute of limitations. In fact, Plaintiff states that this “seems

a simple enough argument to make, direct, as well as a plausible

one.” (Docket No. 80 at 1). Instead, Mr. Sambolín avers that he

can “rely on actual innocence to get over the timeliness hump even

if there are no grounds to equitably toll the limitations period.”

Id. at 2. Actual innocence, if proved, “serves as a gateway through

which a petitioner may pass whether the impediment is a procedural

bar” or if it is an “expiration of the statute of limitations.”

McQuiggin, 569 U.S. at 386. The same Supreme Court opinion however

cautioned that actual innocence is a “demanding” standard and that

crafting “tenable actual-innocence gateway pleas” is “rare.” Id.

This because a petitioner “does not meet the threshold requirement

unless he persuades the district court that, in light of the new

evidence, no juror, acting reasonably, would have voted to find

him guilty beyond a reasonable doubt.” Id. (quoting Schlup v.

Delo, 513 U.S. 298, 329 (1995)) (emphasis added).

     Here, Mr. Sambolín failed to meet the “demanding” actual

innocence standard. First, he bases his habeas petition on evidence

of a sworn statement of Mrs. Stephanie Delcony Cardona wherein she
      Case 3:17-cv-02038-RAM Document 88 Filed 01/22/21 Page 9 of 12
Civil No. 17-2038 (RAM)                                                     9


avers to having seen the butt of a firearm that was “black and

nickel plated” on petitioner’s waist during the robbery, and how

that is insufficient to prove that petitioner possessed a firearm

at the time. (Docket Nos. 57-2 at 24; 80 at 4). This, coupled with

the fact that petitioner’s attorney allegedly interviewed Mrs.

Delcony Cardona and she was “unable to differentiate a firearm

from a pneumatic weapon” and that “the Commonwealth had no other

evidence of a firearm” showed that a jury “would have had to acquit

defendant of the firearm charge.” (Docket No. 80 at 4).

     Yet, this evidence is not new. In fact, Mr. Sambolín was aware

of the existence of the sworn statement when he filed his 192.1

motion in March 18, 2014 where he stated that Mrs. Delcony’s sworn

statement was the “only” evidence used by the Commonwealth to

accuse Mr. Sambolín of the firearm charge. (Docket No. 57-3 at 9).

And several of the appellate motions which Mr. Sambolín filed at

the state level, such as in an opposition filed in the Court of

Appeals, also reference the sworn statement and how it allegedly

shows that her statement made it “impossible to determine if it

was a firearm, a pneumatic weapon or a knife, since it was not

used to point directly at someone nor was the alleged firearm

seized.” (Docket No. 57-2 at 16). He likewise explained in a habeas

motion   filed   before   the   Court   of   First   Instance   and    in   an

Opposition to Motion in Compliance with Order filed before the

Court of Appeals how he had requested a hearing before the Court
     Case 3:17-cv-02038-RAM Document 88 Filed 01/22/21 Page 10 of 12
Civil No. 17-2038 (RAM)                                                       10


of First Instance after filing his March 2014 192.1 Motion to allow

the Commonwealth’s witness, Mrs. Delcony, to clarify and testify

about what she was able to see on petitioner’s waist “and dispense

justice pursuant to Art. 5.05 of the Weapons Act.” (Docket No. 57-

2 at 16, 33-35). But his request had been denied. Id. Moreover,

per his August 2017 Complaint, he reiterated that Mrs. Delcony’s

sworn statement was the “only” evidence the Commonwealth had in

support of the Weapons Act Article 5.04 charge at the trial stage.

(Docket No. 57-1 at 7). Thus, since the sworn statement is not

“new evidence” and it could have been provided to Mr. Sambolín if

he had acted diligently, Plaintiff cannot rely on it, without more,

to convince the Court of Plaintiff’s actual innocence. (Docket No.

52-2 at 24). See Schlup v. Delo, 513 U.S. 298, 329 (1995).

     Moreover, as the Commonwealth posits in its Reply, the delay

with which Mr. Sambolín filed his § 2254 petition after pleading

guilty,    and   aware    of    the    existence   of   Mrs.   Delcony’s    sworn

statement, militates against the granting of his habeas petition.

(Docket No. 83 at 6). Further, the fact that Plaintiff failed to

properly    respond      to    the    Commonwealth’s    statute-of-limitations

argument    also   affects       his    credibility     regarding   his    actual

innocence    claim.       The        Supreme   Court    has    explained     that

“untimeliness, although not an unyielding ground for dismissal of

a petition, does bear on the credibility of evidence proffered to

show actual innocence.” McQuiggin, 569 U.S. at 401 (emphasis
      Case 3:17-cv-02038-RAM Document 88 Filed 01/22/21 Page 11 of 12
Civil No. 17-2038 (RAM)                                                            11


added). The District of Puerto Rico determined in a similar case

regarding untimely § 2254 petitions that “this demanding actual-

innocence standard cannot be met sub silencio.” Pérez-Pagán, 179

F. Supp. 3d at 179. To wit, the Pérez-Pagán Court held that

plaintiff’s actual innocence argument was unwarranted given his

unsupported     assertions       in     his     petition   and    the    fact    that

“Petitioner's failure to comply with the statute of limitations is

so egregious (a delay of 106 days at best), the Court finds it

especially unlikely that the exceptional actual-innocence standard

should apply.” Id. Here, Plaintiff’s delay in filing his 192.1

Motion before the Court of First Instance was over two years after

the AEDP deadline. (Docket Nos. 57-3 at 8-11). Thus, the Court

sees no reason why it should rule any differently than the Court

in Pérez-Pagán.

                                  IV.    CONCLUSION

      For the foregoing reasons, the Court GRANTS the Motion to

Dismiss (Docket No. 77) dismissing with prejudice Plaintiff Luis

D.   Sambolín   Robles’s     §    2254        claim   against    the    Puerto   Rico

Corrections Administration. No certificate of appealability shall

be issued as Plaintiff has failed to make a substantial showing of

the denial of a constitutional right pursuant to 28 U.S.C. §

2253(c)(2). Plaintiff may still seek a certificate directly from

the First Circuit in accordance with Rule 22(b)(1) of the Federal
        Case 3:17-cv-02038-RAM Document 88 Filed 01/22/21 Page 12 of 12
Civil No. 17-2038 (RAM)                                                   12


Rules     of   Appellate    Procedure.     Judgment    shall   be    entered

accordingly.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 22nd day of January 2020.

                                          S/ RAÚL M. ARIAS-MARXUACH
                                           United States District Judge
